  Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 1 of 22 PageID# 1




                                                                                       FILED _
                  IN THE UNITED STATES DISTRICT COURT FOR 1                        W OPFH COURT

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division
                                                                               ClERK U S, DISTRICT CCUST
                                                             UNDER SEAL             FXC.DRiA VIRGIMA

UNITED STATES OF AMERICA                            Case No. l:20-cr-20I (TSE)

       V.                                           Count I: 18U.S.C. t; 1956(h)
                                                    (Conspiracy to Commit Money
ABDUL RASAK.GARUBA,                                 Laundering)

       Defendant.                                   Counts 2-3: 18 U.S.C.     1957 and 2
                                                    (Financial Transactions in Illegal Proceeds)




                                         INDICTMENT


                                August 2020 Term — Alexandria

       THE GRAND JURY CHARGES THAT:


       At all times relevant to this Indictment:


                                       THE DEFENDANT


       1.     ABDUL RASAK GARUBA("'GARUBA") was a naturalized citizen of the

United States. GARUBA maintained a residence in Woodbridge, Virginia, within the Eastern

District of Virginia. GARUBA was the sole proprietor of Revival Trade Links, Inc., Garuba

Auto Nigeria Limited, and Garuba's Auto LLC.

                                         THE VICTIMS


       2.     Victim I was a resident of Ohio. In and around May 2017, Victim 1 began a

romantic relationship with an individual using the name "Matt Stierand" on Zoosk, which is an

online dating website. Victim I and "Stierand" communicated by email, telephone, and Viber,

which is an instant messaging software application. "Stierand" represented that he was a man
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 2 of 22 PageID# 2
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 3 of 22 PageID# 3
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 4 of 22 PageID# 4
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 5 of 22 PageID# 5
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 6 of 22 PageID# 6
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 7 of 22 PageID# 7
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 8 of 22 PageID# 8
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 9 of 22 PageID# 9
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 10 of 22 PageID# 10
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 11 of 22 PageID# 11
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 12 of 22 PageID# 12
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 13 of 22 PageID# 13
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 14 of 22 PageID# 14
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 15 of 22 PageID# 15
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 16 of 22 PageID# 16
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 17 of 22 PageID# 17
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 18 of 22 PageID# 18
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 19 of 22 PageID# 19
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 20 of 22 PageID# 20
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 21 of 22 PageID# 21
Case 1:20-cr-00201-TSE Document 1 Filed 08/27/20 Page 22 of 22 PageID# 22
